DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
Response to Amendment

Applicant’s amendment and reply, filed 14 April 2022, are acknowledged with appreciation.
Claims 14-22 and 25-27 remain pending. 
Support for the amendment to claim 1 can be found at, e.g. [0027] & [0040-0041] of the instant specification. 
Election/Restrictions
Claims 25 & 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2021.
Response to Arguments
Applicant's arguments filed in the reply of 14 April 2022 have been fully considered but they are not persuasive. The limitation requiring “applying at least one coating composition comprising a hydroxy-functional resin and an IPDI-based curing agent” applies only to the “at least one transparent or translucent top coat layer” not the “at least one clear coat layer” — application of the two layers directly onto the silver layer being in the alternative. Consequently, the claims remain obvious for the reasons set forth in the rejection(s) of record, which are based on JP ‘685 which teaches “a top coat agent (Ohashi Chemical Industries, Ltd. top coat TDM clear)” [0024, p.  6, ll. 221-222].   
Regarding the amended limitation “…wherein the step of applying the at least one transparent or translucent top coat layer comprises applying at least one coating composition comprising a hydroxy-functional resin and an IPDI-based curing agent,” new ground(s) of rejection is made in view of the references already of record, further in view of KR 20100054116 A (reference made to the attached machine-generated English language translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-169685 A, in view of US 2015/0024215 A1, already of record, and, in the alternative, additionally in view of US 7,998,266 B2. Reference is made to the attached machine-generated English-language translation of JP ‘685.
With respect to claim 14, JP ‘685 teaches a process for manufacturing a silver mirror-plated (i.e., reflective) surface on a substrate, comprising:
(a)	applying an undercoat (i.e., primer) layer to the substrate [0010; p. 3, l. 108];
(b)	spray-applying a silver plating solution that is a mixture of an aqueous silver salt (ammoniacal silver nitrate) and an aqueous reducing agent solution [0013; p. 4, ll. 134-141] to the undercoat layer; and
(c)	applying a transparent top coat layer (i.e., clear coat “TDM clear”) onto the silver layer [0024],
wherein the undercoat layer contains a benzotriazole corrosion inhibitor compound [0006 & 0008, embodiments (1) & (3)]. The benzotriazole compound may be substituted with an alkyl group, such as methyl or ethyl, an alkoxy group, such as methoxy or ethoxy, or a substituent such as a halogen atom, such as Cl or Br. Two or more of these benzotriazole compounds may be combined [0018].
While JP ‘685 teaches applying the silver mirror plating solution utilizing a double-headed spray gun, this reference does not specify mixing the solution of silver salt and the solution of reducing agent, followed by applying. As noted in the prior Office action, US ‘215 teaches applying a silver plating solution that is a mixture of an aqueous silver salt solution and an aqueous reducing agent solution [0064] to an undercoat layer “with a concentric spray gun which has a structure allowing [the] two aqueous solutions to be mixed in the head of the spray gun and immediately thereafter discharged from the spray gun” [0067] to form a silver layer on the undercoat layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted, for the double-headed spray gun in the process of JP ‘685, the concentric spray gun of US ‘215 to apply the silver mirror plating solution. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the silver mirror layer. See MPEP 2143(I)(B).
The Primary Examiner notes that JP ‘685 does not explicitly state, concerning the silver mirror-plating solution, that the solution of silver salt and the solution of reducing agent are each aqueous solutions. However, JP ‘685 explicitly teaches using the silver mirror plating solution of Example 1 in JP 2003-293148 A [JP ‘685 @ 0023; p. 6, l. 1]. Example 1 in JP ‘148 discloses that both the silver salt solution (Aʹ) and the reducing agent solution (Bʹ) are aqueous solutions [JP ‘148 @ 0028]. Consequently, it is the Primary Examiner’s position that JP ‘685 teaches the use of both an aqueous silver salt solution and an aqueous reducing agent solution.
Further, the Primary Examiner notes that JP ‘685 does not explicitly state that the clear coat is applied directly  onto the silver layer. Nevertheless, JP ‘685 does not disclose the application of any intervening layers, which the Primary Examiner interprets as a fair teaching that the clear coat is, in fact, applied directly onto the silver layer.
Finally, JP ‘685 does not explicitly teach tolyltriazole as corrosion inhibitor. US ‘266 teaches that both benzotriazole and tolyltriazole are well known in the art as discoloration/corrosion inhibitors for metallic substrates, including silver [10:4, 13:63-64, and 14:5]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have either substituted tolyltriazole for benzotriazole as the corrosion inhibitor in the process of JP ‘685 or added tolyltriazole in combination with benzotriazole as the corrosion inhibitor in the process of JP ‘685. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully preventing corrosion of the silver-plated layer. See MPEP 2143(I)(A-B).
With respect to claim 15, JP ‘685 teaches that the amount of the benzotriazole compound in the undercoat layer is in the range of 0.01 to 40 parts by mass with respect to 100 parts by mass of the resin [0019], which the Primary Examiner interprets as synonymous with 0.01-40 wt.-%. This range encompasses the claimed range of 0.1-20 wt.-%, based on the total weight of the primer. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). In the event that the disclosed parts by mass do not strictly correspond to wt.-%, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). 
With respect to claim 16, JP ‘685 does not explicitly teach that the undercoat layer composition comprises a hydroxyl-functional resin and an isocyanate-functional curing agent. However, JP ‘685 does disclose that the under coat layer can be a two-component curable polyurethane resin [0010; p. 3, l. 111]. In the coating art, one well-known two-component polyurethane resin comprises a hydroxyl-functional resin component and an isocyanate-functional curing agent. Additionally, as noted in the prior Office action, US ‘215 teaches an undercoat layer comprising a hydroxyl-functional resin and an isocyanate-functional curing agent [0042]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the two-component polyurethane undercoat, one comprising a hydroxyl-functional resin component and an isocyanate-functional curing agent. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the polyurethane undercoat. See MPEP 2143(I)(A). 
With respect to claim 17, JP ‘685 teaches that the silver salt solution comprises aqueous ammoniacal silver nitrate [Ag(NH3)2]+ OH-], an aqueous alkaline solution [0013]. As noted above in connection with claim 14, it is the Primary Examiner’s position that JP ‘685 teaches the use of both an aqueous silver salt solution and an aqueous reducing agent solution.
With respect to claim 18, as noted above, JP ‘685 explicitly teaches using the silver mirror plating solution of Example 1 in JP 2003-293148 A [JP ‘685 @ 0023; p. 6, l. 1]. Example 1 in JP ‘148 discloses that the reducing agent solution is an aqueous solution [JP ‘148 @ 0028; p. 6, ll. 227-228]. Consequently, it is the Primary Examiner’s position that JP ‘685 teaches the use of an aqueous reducing agent solution.
With respect to claim 19, JP ‘685 teaches an ABS resin plate as substrate [0020].
With respect to claim 20, JP ‘685 teaches degreasing, washing with water, and drying the ABS resin plate prior to application of the undercoat (i.e., primer) [0020; p. 5, l. 191].
With respect to claim 21, JP ‘685 teaches heating and drying to form the undercoat layer [0020; p. 5, l. 196]. Further, JP ‘685 teaches activating the undercoat (i.e., primer) layer with a stannous chloride solution activating agent [0021; p. 5, ll. 200-203] and spray washing the activated undercoat [0021; p. 5, ll. 202-203].
With respect to claim 22, JP ‘685 teaches spray washing the silver-plated layer with ion-exchanged water and drying [0023; p. 6, ll. 217-218].
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-169685 A, in view of US 2015/0024215 A1, and, in the alternative, additionally in view of US 7,998,266 B2, as applied to claim 14 above, further in view of KR 20100054116 A Reference is made to the attached machine-generated English-language translations of JP ‘685 & KR ‘116.
With respect to claim 27, as noted above in connection with claim 16, JP ‘685 discloses that the undercoat (i.e., primer) layer can be a two-component curable polyurethane resin [0010; p. 3, l. 111]. JP ’685 does not specify that the two-component curable polyurethane is cured with an IPDI curing agent. As noted above, US ‘215 teaches that an undercoat layer comprising a hydroxyl-functional resin and an isocyanate-functional curing agent [0042] is known in the art of silver mirror-plated substrates as adhering to a silver mirror layer. Still, none of these references explicitly teach that the isocyanate-functional curing agent is specifically isophorone diisocyanate (IPDI). KR ‘116 teaches a method for the production of a silver mirrored surface comprising applying an underlayer (i.e., primer) to a substrate, applying a silver layer thereto, and applying a top coat layer to the silver layer [0007, p. 2, ll. 74-77]. The undercoating layer prevents the microscopically non-uniform surface of the surface from adversely affecting the luminance (gloss?) of mirror layer [0031, p. 5, ll. 186-188]. KR ‘116 teaches, as an example of an undercoating layer that functions in this way, a two-component urethane resin composition [0034, p. 6, l. 208] wherein an example of the isocyanate component is IPDI [0041, p. 7, l. 263]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the two-component polyurethane undercoat layer in the process of JP ‘685, one wherein IPDI is the curing agent. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming polyurethane undercoat (i.e., primer) that smooths the underlying substrate and preventing decrease in the luminance of the silver layer. See MPEP 2143(I)(A).
Claims 14-22 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-169685 A, in view of US 2015/0024215 A1, and, in the alternative, additionally in view of US 7,998,266 B2, further in view of KR 20100054116 A. Reference is made to the attached machine-generated English-language translations of JP ‘685 & KR ‘116.
With respect to claim 14, JP ‘685 teaches a process for manufacturing a silver mirror-plated (i.e., reflective) surface on a substrate, comprising:
(a)	applying an undercoat (i.e., primer) layer to the substrate [0010; p. 3, l. 108];
(b)	spray-applying a silver plating solution that is a mixture of an aqueous silver salt (ammoniacal silver nitrate) and an aqueous reducing agent solution [0013; p. 4, ll. 134-141] to the undercoat layer; and
(c)	applying a transparent top coat layer onto the silver layer [0016],
wherein the undercoat layer contains a benzotriazole corrosion inhibitor compound [0006 & 0008, embodiments (1) & (3)]. The benzotriazole compound may be substituted with an alkyl group, such as methyl or ethyl, an alkoxy group, such as methoxy or ethoxy, or a substituent such as a halogen atom, such as Cl or Br. Two or more of these benzotriazole compounds may be combined [0018].
While JP ‘685 teaches applying the silver mirror plating solution utilizing a double-headed spray gun, this reference does not specify mixing the solution of silver salt and the solution of reducing agent, followed by applying. As noted in the prior Office action, US ‘215 teaches applying a silver plating solution that is a mixture of an aqueous silver salt solution and an aqueous reducing agent solution [0064] to an undercoat layer “with a concentric spray gun which has a structure allowing [the] two aqueous solutions to be mixed in the head of the spray gun and immediately thereafter discharged from the spray gun” [0067] to form a silver layer on the undercoat layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted, for the double-headed spray gun in the process of JP ‘685, the concentric spray gun of US ‘215 to apply the silver mirror plating solution. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the silver mirror layer. See MPEP 2143(I)(B).
The Primary Examiner notes that JP ‘685 does not explicitly state, concerning the silver mirror-plating solution, that the solution of silver salt and the solution of reducing agent are each aqueous solutions. However, JP ‘685 explicitly teaches using the silver mirror plating solution of Example 1 in JP 2003-293148 A [JP ‘685 @ 0023; p. 6, l. 1]. Example 1 in JP ‘148 discloses that both the silver salt solution (Aʹ) and the reducing agent solution (Bʹ) are aqueous solutions [JP ‘148 @ 0028]. Consequently, it is the Primary Examiner’s position that JP ‘685 teaches the use of both an aqueous silver salt solution and an aqueous reducing agent solution.
The Primary Examiner notes that JP ‘685 does not explicitly state that the top coat is applied directly onto the silver layer. Nevertheless, JP ‘685 does not disclose the application of any intervening layers, which the Primary Examiner interprets as a fair teaching that the clear coat is, in fact, applied directly onto the silver layer.
JP ‘685 does not explicitly state that the top coat is transparent or translucent. Nevertheless, as the mirror layer is visible through the top coat, it is the Primary Examiner’s position that this layer is inherently transparent or translucent.
Further, JP ‘685 does not explicitly teach that applying the top coat comprises applying at least one coating composition comprising a hydroxy-functional resin and an IPDI-based curing agent. JP ‘685 discloses that the top coat composition can be the same composition as the undercoat layer [0016, p. 4, l. 160-161] and that the undercoat (i.e., primer) layer can be a two-component curable polyurethane resin [0010; p. 3, l. 111]. JP ’685 does not specify that the two-component curable polyurethane is comprises a hydroxy-functional resin and an IPDI-based curing agent cured with an IPDI curing agent. As noted above, US ‘215 teaches that an undercoat layer comprising a hydroxyl-functional resin and an isocyanate-functional curing agent [0042] is known in the art of silver mirror-plated substrates as adhering to a silver mirror layer. Still, none of these references explicitly teach that the isocyanate-functional curing agent is specifically isophorone diisocyanate (IPDI). KR ‘116 teaches a method for the production of a silver mirrored surface comprising applying an underlayer (i.e., primer) to a substrate, applying a silver layer thereto, and applying a top coat layer to the silver layer [0007, p. 2, ll. 74-77]. The undercoating layer prevents the microscopically non-uniform surface of the surface from adversely affecting the luminance (gloss?) of mirror layer [0031, p. 5, ll. 186-188]. KR ‘116 teaches, as an example of an undercoating layer that functions in this way, a two-component urethane resin composition [0034, p. 6, l. 208] wherein an example of the isocyanate component is IPDI [0041, p. 7, l. 263]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the two-component polyurethane undercoat layer in the process of JP ‘685 and, by extension, the two-component polyurethane composition of the top coat layer, one wherein IPDI is the curing agent. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming a top coat on the silver layer. See MPEP 2143(I)(A).
 Finally, JP ‘685 does not explicitly teach tolyltriazole as corrosion inhibitor. US ‘266 teaches that both benzotriazole and tolyltriazole are well known in the art as discoloration/corrosion inhibitors for metallic substrates, including silver [10:4, 13:63-64, and 14:5]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have either substituted tolyltriazole for benzotriazole as the corrosion inhibitor in the process of JP ‘685 or added tolyltriazole in combination with benzotriazole as the corrosion inhibitor in the process of JP ‘685. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully preventing corrosion of the silver-plated layer. See MPEP 2143(I)(A-B).
With respect to claim 15, JP ‘685 teaches that the amount of the benzotriazole compound in the undercoat layer is in the range of 0.01 to 40 parts by mass with respect to 100 parts by mass of the resin [0019], which the Primary Examiner interprets as synonymous with 0.01-40 wt.-%. This range encompasses the claimed range of 0.1-20 wt.-%, based on the total weight of the primer. In the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). In the event that the disclosed parts by mass do not strictly correspond to wt.-%, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). 
With respect to claim 16, JP ‘685 does not explicitly teach that the undercoat layer composition comprises a hydroxyl-functional resin and an isocyanate-functional curing agent. However, JP ‘685 does disclose that the under coat layer can be a two-component curable polyurethane resin [0010; p. 3, l. 111]. In the coating art, one well-known two-component polyurethane resin comprises a hydroxyl-functional resin component and an isocyanate-functional curing agent. Additionally, as noted in the prior Office action, US ‘215 teaches an undercoat layer comprising a hydroxyl-functional resin and an isocyanate-functional curing agent [0042]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the two-component polyurethane undercoat, one comprising a hydroxyl-functional resin component and an isocyanate-functional curing agent. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the polyurethane undercoat. See MPEP 2143(I)(A). 
With respect to claim 17, JP ‘685 teaches that the silver salt solution comprises aqueous ammoniacal silver nitrate [Ag(NH3)2]+ OH-], an aqueous alkaline solution [0013]. As noted above in connection with claim 14, it is the Primary Examiner’s position that JP ‘685 teaches the use of both an aqueous silver salt solution and an aqueous reducing agent solution.
With respect to claim 18, as noted above, JP ‘685 explicitly teaches using the silver mirror plating solution of Example 1 in JP 2003-293148 A [JP ‘685 @ 0023; p. 6, l. 1]. Example 1 in JP ‘148 discloses that the reducing agent solution is an aqueous solution [JP ‘148 @ 0028; p. 6, ll. 227-228]. Consequently, it is the Primary Examiner’s position that JP ‘685 teaches the use of an aqueous reducing agent solution.
With respect to claim 19, JP ‘685 teaches an ABS resin plate as substrate [0020].
With respect to claim 20, JP ‘685 teaches degreasing, washing with water, and drying the ABS resin plate prior to application of the undercoat (i.e., primer) [0020; p. 5, l. 191].
With respect to claim 21, JP ‘685 teaches heating and drying to form the undercoat layer [0020; p. 5, l. 196]. Further, JP ‘685 teaches activating the undercoat (i.e., primer) layer with a stannous chloride solution activating agent [0021; p. 5, ll. 200-203] and spray washing the activated undercoat [0021; p. 5, ll. 202-203].
With respect to claim 22, JP ‘685 teaches spray washing the silver-plated layer with ion-exchanged water and drying [0023; p. 6, ll. 217-218].
With respect to claim 27, as noted above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized, as the two-component polyurethane undercoat layer in the process of JP ‘685, one wherein IPDI is the curing agent. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming polyurethane undercoat (i.e., primer) that smooths the underlying substrate and preventing decrease in the luminance of the silver layer. See MPEP 2143(I)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
20 April 2022